DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
This action is in response to amendments filed on 23 December 2020. As per applicant’s request, claims 1, 11, 15-16 have been amended. Claims 1-17 are pending in the application.

Response to Arguments
Applicant’s arguments regarding the objections to the disclosure have been fully considered and, in light of the amendments to the disclosure, are persuasive.

Applicant’s arguments regarding the objections to the drawings have been fully considered and, in light of the amendments to the drawings, are persuasive.

Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive.

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1 and 15 and further search, claims 1 and 15 are considered allowable since when reading the claims in light of 
Claim 1:
...
adiabatically varying the amplitude and the phase of the at least two components of the input energy signal provided to the second quantum system to cause a change in at least one of the plurality of coherent quantum states of the first quantum system.

Claim 15:
...
adiabatically vary the amplitude and the phase of the at least two components of the input energy signal provided to the second quantum system to cause a change in one or more of the plurality of coherent quantum states of the first quantum system.

Regarding the cited limitations of claim 1 and 15, which do not appear to be taught by the prior art: Mirrahimi et al. teaches a memory cavity and a readout cavity coupled together [first and second quantum system]. Liu et al. teaches adiabatically changing a quantum system.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise adiabatically varying the amplitude and phase of at least two components of the input signal which is provided to the second quantum system which causes a change in the coherent quantum states of the first quantum system.
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in each of the independent claims 1 and 15.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125